Citation Nr: 0525173	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-12 442	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for cervical 
muscle strain.  


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1992 to October 
1999.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, continued the initial noncompensable 
evaluation assigned the veteran's cervical spine disability, 
increased the noncompensable evaluation assigned the 
veteran's lumbar spine disability to 10 percent, and 
continued the 10 percent evaluation assigned the veteran's 
right shoulder disability.    

The veteran initiated an appeal of the RO's denial of all of 
the previously noted claims by filing a notice of 
disagreement in June 2003.  However, after the RO issued a 
statement of the case in response, the veteran did not submit 
a VA Form 9 (Appeal to Board of Veterans' Appeals) or any 
other document that could be construed as a substantive 
appeal perfecting his appeal with regard to the claims for 
increased evaluations for a lumbar spine disability and a 
right shoulder disability.  Rather, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in March 2004, he 
specifically indicated that he was only appealing the RO's 
denial of his claim for a higher initial evaluation for a 
cervical spine disability.  Based on this document, the RO 
did not certify the other claims for appellate review, and 
even though the RO included the other claims in a statement 
of the case issued in December 2003 and a supplemental 
statement of the case issued in February 2004, they are not 
in appellate status and any failure to discuss them is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In the VA Form 9 received at the RO in March 2004, the 
veteran requested a Board hearing held at the RO.  By letters 
dated in July 2004 and August 2004, the RO acknowledged the 
veteran's request for a Board hearing and informed the 
veteran that such a hearing had been scheduled for September 
2004.  On the date of the scheduled hearing, however, the 
veteran contacted the RO, indicated that he could not attend 
the hearing due to a family emergency, and requested that the 
hearing be rescheduled.  By letters dated in February 2005 
and March 2005, the RO acknowledged the veteran's request and 
informed the veteran that a Board hearing had been 
rescheduled for March 2005.  On the date of the hearing, 
however, the veteran failed to attend.  In light of these 
facts, the Board deems the veteran's hearing request 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's cervical spine disability manifests as 
pain, including on use, and tenderness to palpation.

3.  The veteran's cervical spine disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent 
evaluation for cervical muscle strain have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (2004); 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  Bernard, 4 Vet. App. at 392-94. 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in March 2003, before granting him service 
connection for a cervical muscle strain and initially 
assigning that disability an evaluation of zero percent in a 
rating decision dated May 2003.  The timing of this notice 
thus reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.  This notice referred to 
the veteran's claim for service connection for a neck 
disability, rather than a claim for a higher initial 
evaluation for that disability.  However, a claim for such an 
evaluation is considered a downstream element of an original 
service connection claim and VA need not provide the veteran 
additional notice of the information and evidence necessary 
to substantiate such a claim.  See VAOGCPREC 8-2003.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the March 2003 notice letter, the RO acknowledged the 
veteran's service connection claim and informed him of the 
evidence it had obtained on his behalf and the evidence still 
needed to support his claim.  As well, the RO informed the 
veteran of VA's duty to assist, and indicated that it was 
developing his claim pursuant to that duty.  The RO 
specifically requested the veteran to identify or send 
directly to VA any additional information and evidence he 
wanted VA to consider in support of his claim.  The RO 
explained that it would make reasonable efforts to help the 
veteran get evidence necessary to support his claim, provided 
he identified the sources of that evidence, but that 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  

Moreover, in a rating decision dated May 2003, a statement of 
the case issued in December 2003, and a supplemental 
statement of the case issued in February 2004, the RO 
informed the veteran of the reasons for which it had denied 
his claim, identified the evidence it had considered in doing 
so and the evidence still needed to substantiate that claim, 
and furnished the veteran the provisions pertinent to that 
claim, including those governing VA's duties to notify and 
assist and those governing ratings of spine disabilities, 
prior to, and as of, September 26, 2003.  

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the only 
evidence the veteran identified as being pertinent to his 
claim, including his treatment records from VA facilities in 
Chillicothe, Ohio, and Athens, Ohio.  The RO also conducted 
medical inquiry in an effort to substantiate this claim by 
affording the veteran two VA examinations, during which 
examiners addressed the severity of the veteran's cervical 
spine disability.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
in June 2003, and a VA Form 9 (Appeal to Board of Veterans' 
Appeal) received in March 2004, the veteran asserts that 
during the VA examinations, examiners did not measure his 
range of motion.  He further asserts that the physician who 
conducted the April 2003 examination did not have the proper 
equipment to do so.  In light of this fact, the veteran 
requests a reexamination.   

The Board acknowledges this assertion, but does not agree 
that an additional examination is necessary.  The report of 
the veteran's first VA examination, conducted in March 2000, 
includes range of motion findings.  Moreover, it includes the 
examiner's opinion that such findings represent full range of 
motion of the cervical spine.  The report of the veteran's 
second VA examination, conducted in April 2003, includes an 
opinion of another physician from a different medical 
facility confirming full range of motion of the cervical 
spine.  There is no evidence of record indicating that these 
consistent opinions are inaccurate or not substantiated by a 
physical evaluation.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claim

The veteran contends that the noncompensable evaluation 
initially assigned his cervical spine disability does not 
accurately reflect the severity of his cervical spine 
symptomatology.  This symptomatology allegedly includes 
constant pain that increases with activity and radiates down 
his arms, and a catching sensation in the neck.  This pain, 
being constant, reportedly interferes his daily activities, 
including work.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's cervical 
spine disability as zero percent disabling pursuant to 
Diagnostic Code (DC) 5290.  The diagnostic codes pertinent to 
ratings of the spine were amended while the veteran's appeal 
was pending.  Prior to the amendment, DC 5295 governed 
ratings of lumbosacral strains and DC 5293 governed ratings 
of intervertebral disc syndrome.  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
ratings of the spine.  According to that renumbering, DC 5237 
now governs ratings of lumbosacral and cervical strains and 
DC 5243 now governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
statement of the case issued in December 2003 and a 
supplemental statement of the case issued in February 2004, 
the RO considered the veteran's claim for a higher initial 
evaluation pursuant to the former and revised criteria for 
rating diseases and injuries of the spine.  

Prior to September 26, 2003, DC 5292 provided that a 10 
percent evaluation was assignable for slight limitation of 
motion of the cervical spine.  A 20 percent evaluation was 
assignable for moderate limitation of motion of the cervical 
spine and a 40 percent evaluation was assignable for severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, DC 5292 (2002).  

DC 5295 governed ratings of lumbar, not cervical, strains and 
provided that a 20 percent evaluation was assignable for such 
a strain with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).   

Compensable evaluations for certain cervical spine 
disabilities were also assignable under DC 5285, 5286 or 
5289.  Specifically, a 30 percent evaluation was assignable 
for favorable ankylosis of the cervical spine.  An evaluation 
in excess of 30 percent was assignable for unfavorable 
ankylosis of the cervical spine, complete bony fixation 
(ankylosis) of the spine at a favorable angle, or certain 
residuals of a fractured vertebra.  38 C.F.R. § 4.71a, DCs 
5285, 5286, 5289 (2002).  

Effective September 23, 2002, before the veteran filed his 
claim for service connection for a cervical spine disability, 
but prior to September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated under 
DC 5293, either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R.§ 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  A 10 percent evaluation was assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
was assignable for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation was assignable for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation was 
assignable for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 67 Fed. Reg. 54, 
345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)). 

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome, governed by DC 
5243, are to be evaluated under the general rating formula.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the general 
rating formula or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  

According to the general rating formula, and with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent evaluation is to 
be assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is to be 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnosis 
code.  68 Fed. Reg 51,443, Note (1) (Aug. 27, 2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  68 Fed. Reg 51,443, Note (3) (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

Based on these criteria and the evidence noted below, the 
Board finds that the veteran's cervical spine disability 
picture more nearly approximates the criteria for an initial 
evaluation of 10 percent.  

During service, in April 1995, the veteran sought treatment 
for neck pain of one week's duration.  An examiner noted 
soreness on range of motion and diagnosed a possible pulled 
muscle.  

Since discharge, the veteran has undergone VA examinations of 
his cervical spine and has sought additional treatment at two 
VA facilities for neck complaints.  During a VA general 
medicine/joints/spine examination conducted in March 2000, 
the veteran reported that, since being involved in a motor 
vehicle accident in 1993, he had experienced burning pain 
from the posterior aspect of his neck down to his right 
shoulder.  The examiner noted no tenderness in the region of 
the cervical spine, normal range of motion of the cervical 
spine, including flexion to 50 degrees, extension to 60 
degrees, right and left lateral flexion to 45 degrees, and 
right and left rotation to 80 degrees, and normal bony and 
soft tissue structures of the cervical spine.  X-rays and an 
electromyographic examination of the cervical spine revealed 
no abnormalities.  The examiner diagnosed no evidence of 
cervical degenerative joint disease or neurologic injury.  

During outpatient treatment visits dated from May 2002 to 
January 2003, the veteran reported, and examiners noted, 
burning, sharp and stabbing neck pain, including on use, and 
tenderness in the back of the neck.  An examiner also noted 
that x-rays of the cervical spine conducted in July 2002 
showed mild spondylosis at C5-C6.    

During a VA examination conducted in April 2003, the veteran 
reported a catching sensation in his neck, constant pain that 
increased on activity, and radiating pain down to both arms.  
He denied the use of a neck brace, but indicated that his 
constant neck pain affected his daily activities, including 
at work.

In January 2004, the veteran underwent testing, including 
magnetic resonance imaging and an electromyography of the 
cervical spine.  This testing revealed mild right carpal 
syndrome, but no evidence of cervical radiculopathy, and no 
focal disc protrusion, canal stenosis or neural foramen at 
any level of the cervical spine.  

Based on these results, in an addendum dated January 2004, 
the examiner who conducted the April 2003 examination 
diagnosed cervical spine sprain/strain without evidence of 
degenerative joint disease, degenerative disc disease or 
herniated nucleus pulposus, and mild right carpal tunnel 
syndrome without evidence of cervical radiculopathy.  

The above evidence establishes that the veteran's cervical 
spine disability manifests as pain, including on use, and 
tenderness to palpation.  Such symptoms warrant an initial 
evaluation of 10 percent pursuant to 38 U.S.C.A. § 4.40, 
4.45, as interpreted in DeLuca, due to pain on use, or 
alternatively, as of September 26, 2003, pursuant to the 
general rating formula pertinent to spine disabilities, due 
to localized tenderness not resulting in an abnormal gait or 
spinal contour.  

An initial evaluation in excess of 10 percent is not 
assignable for the veteran's cervical spine disability under 
either the former or revised criteria for rating spine 
disabilities, including intervertebral disc syndrome, 
however, as there is no evidence of limitation of motion of 
the cervical spine, ankylosis, muscle spasm or guarding so 
severe as to result in an abnormal gait or spinal contour.  
Moreover, no medical professional has indicated that the 
veteran's cervical spine disability represents a residual of 
a fractured vertebra, involves disc involvement, or during 
flare-ups, causes functional loss to a greater extent than 
was shown during VA examinations and outpatient treatment 
visits.  

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's cervical spine 
disability.  For the same reasons noted on the prior pages, 
the evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  The veteran has 
indicated that his cervical spine pain affects his daily 
activities, including work, but he has not asserted that it 
hinders his employability.  He has not reported that he has 
had to take time off from work due to this pain or has lost a 
job, is in danger of losing a job, or has failed to get a job 
due to this pain.  The evidence also does not establish that 
the veteran's cervical spine disability necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
Board finds that the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded a higher initial 
evaluation in the future should his cervical spine disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
10 percent evaluation is the most appropriate assigned this 
disability given the medical evidence of record.

The Board concludes that the criteria for an initial 10 
percent evaluation for cervical muscle strain have been met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2004).  Inasmuch as the evidence supports the veteran's 
claim, it must be granted.


ORDER

An initial 10 percent evaluation for cervical muscle strain 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


